Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20           PageID.59     Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                         Criminal No. 19-20793

v.                                                     Hon. Gershwin A. Drain

KEITH EDWARD-GERALD DOTSON,

                    Defendant.
                                             /

                     STIPULATION TO ADJOURN DATES
                      AND FIND EXCLUDABLE DELAY

      The parties stipulate and agree to adjourn the trial in this case from May 26,

2020, for at least 60 days. The parties also agree to adjourn the plea cutoff for at least

45 days. The parties further stipulate, and jointly move for the Court to find, that the

time period between May 26, 2020, and the new trial date, to be set by the Court,

qualifies as excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7),

because the ends of justice served by the granting of the requested continuance

outweigh the best interests of the public and Defendant in a speedy trial. The parties

are requesting this continuance and a finding of excludable delay for the following

reasons:

      1.      On November 8, 2019, Defendant was charged in a complaint with

             receipt and distribution of child pornography and possession of child
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20       PageID.60    Page 2 of 10




           pornography. Defendant made his initial appearance and was released

           on bond on November 12, 2019.

      2.   On December 2, 2019, Defendant was indicted on count 1 –

           distribution of child pornography, count 2 – receipt of child

           pornography, and count 3 – possession of child pornography.

      3.    On March 10, 2020, Governor Gretchen Whitmer announced a state of

            emergency following confirmed cases of COVID-19 in Michigan.

            President Donald Trump declared a national state of emergency on

            March 13, 2020. COVID-19 has infected thousands of people across

            all fifty states, the District of Columbia, and Puerto Rico, resulting in

            numerous fatalities.

      4.    In order to slow the spread of the outbreak and lessen the load placed

            on our healthcare systems, various restrictions have been imposed on

            travel, access to public facilities, and government functions. As part of

            these efforts, on March 13, 2020, this court postponed indefinitely

            most in-court proceedings, including trials, before district judges and

            magistrate judges in the Eastern District of Michigan in all criminal

            (and civil) cases and matters, and it postponed indefinitely all grand

            jury proceedings in the Eastern District of Michigan. See

            Administrative Order 20-AO-021. Additionally, Michigan is under a
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20      PageID.61    Page 3 of 10




            “Stay Home, Stay Safe” order, which is not scheduled to expire until

            May 15, 2020.

      5.     Although the court has issued a blanket determination of excludable

            delay for Speedy Trial purposes in 20-AO-21, the parties submit these

            additional case-specific reasons to supplement the reasons relied upon

            by the court in issuing that order, and request this Court to make case-

            specific findings supporting a determination of excludable delay.

      6.    These case-specific reasons include the inability of counsel for the

            defendant and for the government to adequately prepare for trial,

            review forensic discovery, and engage in meaningful plea

            negotiations. Due to the severe restrictions imposed on movement,

            meetings, and travel recommended by public health officials and

            required under Executive Orders, neither defense counsel nor counsel

            for the government are able to effectively review the discovery

            materials and prepare for trial. Counsel for the government are

            similarly limited in their ability to meet with agents and witnesses, as

            well as to access material stored at government facilities. Further,

            counsel, U.S. Attorney’s Office personnel, and victim-witness

            specialists have been encouraged to telework and minimize personal

            contact to the greatest extent possible. Trial preparation, and
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20          PageID.62    Page 4 of 10




              meaningful plea negotiations, necessarily involves close contact with

              colleagues, witnesses, and others.

      7.      As a result, failure to grant this continuance would unreasonably deny

              counsel for the defendant and the attorney for the government the

              reasonable time necessary for effective preparation, review of

              discovery, and plea negotiations, taking into account the exercise of

              due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       8.     This open-ended continuance is warranted under the specific

               circumstances of this case, and such continuances are permitted under

               the law of this Circuit. See, e.g., United States v. Richardson, 681 F.3d

               736, 743 (6th Cir. 2012); United States v. Sabino, 274 F.3d 1053,

               1064-65 (6th Cir. 2001), amended in part on other grounds, 307 F.3d

               446 (2002). This continuance is also in accordance with the Speedy

               Trial Act Plan of this District. See E.D. Mich. STA Plan ¶ 7(d)(3)

               (when continuance is open-ended, parties must “inform the court

               promptly when and if the circumstances that justify the continuance

               no longer exist” and must “file periodic reports”).

      The government sought concurrence and Defendant agrees that the

adjournment is in his best interest. The parties therefore request that the Court

grant a continuance of the trial date and the plea cut-off date, date, and further find
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20        PageID.63   Page 5 of 10




that the delay caused by this continuance should be deemed excludable time under

18 U.S.C. § 3161(h)(7)(A) because the ends of justice served by the granting of

this continuance outweigh the best interests of the public and the defendant in a

speedy trial.

IT IS SO STIPULATED.


Respectfully submitted,

Matthew Schneider
United States Attorney

s/Devon Schulz                               s/Raymond A. Cassar (with consent)__
Devon Schulz                                 Raymond Cassar
Assistant United States Attorney             Attorney for Defendant
211 West Fort Street, Suite 2001             30445 Northwestern Hwy., Suite 220
Detroit, Michigan 48226-3211                 Farmington Hills, MI 48334
(313) 226-0248                               (248) 855-0911
devon.schulz@usdoj.gov                       ray@crimlawattorney.com


Dated: May 4, 2020
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20         PageID.64    Page 6 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                       Criminal No. 19-20793

v.                                                   Hon. Gershwin A. Drain

KEITH EDWARD-GERALD DOTSON,

                    Defendant.
                                           /

                      ORDER ADJOURNING DATES
                    AND FINDING EXCLUDABLE DELAY

      The Court has considered the parties’ stipulation and joint motion to continue

the trial in this matter from May 26, 2020, for at least 60 days, and finds that the

time period from May 26, 2020, to the new trial date, to be set by the Court, qualifies

as excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7). For the

reasons described in the parties’ submission, and after considering the factors listed

in § 3161(h)(7)(B), the Court finds that the ends of justice served by granting the

parties’ requested continuance outweigh the best interests of the public and the

defendant in a speedy trial and that the time from May 26, 2020, to the new trial

date, to be set by the Court, qualifies as excludable delay under § 3161(h)(7).

Specifically, the Court finds that the delay is necessary for the following reasons:

      1.      On November 8, 2019, Defendant was charged in a complaint with
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20       PageID.65    Page 7 of 10




           receipt and distribution of child pornography and possession of child

           pornography. Defendant made his initial appearance and was released

           on bond on November 12, 2019.

      2.   On December 2, 2019, Defendant was indicted on count 1 –

           distribution of child pornography, count 2 – receipt of child

           pornography, and count 3 – possession of child pornography.

      3.    On March 10, 2020, Governor Gretchen Whitmer announced a state of

            emergency following confirmed cases of COVID-19 in Michigan.

            President Donald Trump declared a national state of emergency on

            March 13, 2020. COVID-19 has infected thousands of people across

            all fifty states, the District of Columbia, and Puerto Rico, resulting in

            numerous fatalities.

      4.    In order to slow the spread of the outbreak and lessen the load placed

            on our healthcare systems, various restrictions have been imposed on

            travel, access to public facilities, and government functions. As part of

            these efforts, on March 13, 2020, this court postponed indefinitely

            most in-court proceedings, including trials, before district judges and

            magistrate judges in the Eastern District of Michigan in all criminal

            (and civil) cases and matters, and it postponed indefinitely all grand

            jury proceedings in the Eastern District of Michigan. See
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20      PageID.66    Page 8 of 10




            Administrative Order 20-AO-021. Additionally, Michigan is under a

            “Stay Home, Stay Safe” order, which is not scheduled to expire until

            May 15, 2020.

      5.    Although the court has issued a blanket determination of excludable

            delay for Speedy Trial purposes in 20-AO-21, the parties submit these

            additional case-specific reasons to supplement the reasons relied upon

            by the court in issuing that order, and request this Court to make case-

            specific findings supporting a determination of excludable delay.

      6.    These case-specific reasons include the inability of counsel for the

            defendant and for the government to adequately prepare for trial,

            review forensic discovery, and engage in meaningful plea

            negotiations. Due to the severe restrictions imposed on movement,

            meetings, and travel recommended by public health officials and

            required under Executive Orders, neither defense counsel nor counsel

            for the government are able to effectively review the discovery

            materials and prepare for trial. Counsel for the government are

            similarly limited in their ability to meet with agents and witnesses, as

            well as to access material stored at government facilities. Further,

            counsel, U.S. Attorney’s Office personnel, and victim-witness

            specialists have been encouraged to telework and minimize personal
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20        PageID.67    Page 9 of 10




             contact to the greatest extent possible. Trial preparation, and

             meaningful plea negotiations, necessarily involves close contact with

             colleagues, witnesses, and others.

      7.     As a result, failure to grant this continuance would unreasonably deny

             counsel for the defendant and the attorney for the government the

             reasonable time necessary for effective preparation, review of

             discovery, and plea negotiations, taking into account the exercise of

             due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

      8.     This open-ended continuance is warranted under the specific

             circumstances of this case, and such continuances are permitted under

             the law of this Circuit. See, e.g., United States v. Richardson, 681 F.3d

             736, 743 (6th Cir. 2012); United States v. Sabino, 274 F.3d 1053, 1064-

             65 (6th Cir. 2001), amended in part on other grounds, 307 F.3d 446

             (2002). This continuance is also in accordance with the Speedy Trial

             Act Plan of this District. See E.D. Mich. STA Plan ¶ 7(d)(3) (when

             continuance is open-ended, parties must “inform the court promptly

             when and if the circumstances that justify the continuance no longer

             exist” and must “file periodic reports”).

      IT IS THEREFORE ORDERED that the time from May 26, 2020, to the

new trial date, to be set by the Court, shall constitute excludable delay under the
Case 2:19-cr-20793-GAD-APP ECF No. 21 filed 05/05/20      PageID.68    Page 10 of 10




Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court finds that the ends of

justice served by the granting of the continuance outweigh the best interests of the

public and the defendant in a speedy trial.

      IT IS FURTHER ORDERED that the following deadlines will apply to

these proceedings:

      Plea Cutoff: July 16, 2020 at 3:00 p.m.

      Trial: July 28, 2020 at 9:00 a.m.



                                              IT IS SO ORDERED.


                                              s/Gershwin A. Drain_____________
                                              Hon. Gershwin A. Drain
                                              United States District Judge

      Entered: May 5, 2020
